DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on March 25, 2021.
Claims 1-2 and 5-6 have been amended. 
Claims 1-8 are still pending. 
Response to Arguments
Applicant’s arguments, see Pgs. 7-8, filed March 25, 2021, with respect to Claims 1-4 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Regarding claims 1 and 2, Applicant has amended the claims by removing the “means for” claim language which invoked 35 U.S.C. 112(f) and was not adequately described in the specification.
Applicant’s arguments, see Pgs. 7-8, filed March 25, 2021, with respect to Claims 1-4 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Regarding claims 1 and 2, Applicant has amended the claims by removing the “means for” claim language that invoked 35 U.S.C. 112(f) and was not adequately described in the specification.
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claims 1 and 5, Applicant argues that the cited references fail to disclose the selection of a pair markers from the same image. However, as currently written, the claim does not limit the selection of markers based on a single image since the claim states the determination of marker group is based on an area of each image of the plurality of markers. 
Applicant further argues that “the Office Action does not allege that Claus teaches "determin[ing] whether a plurality of markers in the captured image correspond to markers in the first group or markers in the second group based on an area of each image of the plurality of markers in the captured image," as recited in Applicant's amended independent claim 1, and similarly recited in amended independent claim 5. Instead, the Office Action merely asserts that "Claus discloses determining whether a plurality of markers are in an image in [0039])." Even assuming the Office Action's characterizations of Claus are correct, these characterizations do not meet the claim recitations”. However, as noted in the previous Office action, claim 1 recited the limitations “determination means for determining” and “pair processing means for selecting” which invoked 35 U.S.C. 112(f), and the claim limitations were interpreted under 35 U.S.C. 112(f) as any structure that can perform the claimed function. The current amendments to claim 1 has removed the “means for” claim language from the claim.  Regarding claim 5, as noted in the previous Office Action, Claus discloses "determining whether a plurality of markers in the captured image correspond to markers in the first group or markers in the second group based on an area of each image of the plurality of markers in the captured image” in [0039]-[0040].
Applicant further argues that “the Office Action merely parrots the claim recitation and cites to paragraph that discuss Tulik’s fiducial markers. The Office action fails to identify how the identified paragraphs of Tulik teach or suggest the recitation”. As noted in the previous 
Regarding claim 5, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 5. When reading the preamble in the context of the entire claim, the recitation “where one marker corresponds to a group relatively far from the detector and the other marker corresponds to a group relatively close to the detector” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (U.S. 2007/0122020) in view of Tokuda (U.S. 2017/0000581).
Regarding claim 1:
Claus discloses a radiation image processing apparatus, comprising: 
a detector (Fig. 1, 16) that is disposed so as to face a tube (Fig. 1, 12), which is a movably held radiation source (Fig. 1, rotation 26), and configured to convert a captured image ([0051], images acquired) by radiation emitted from the tube into image data (Fig. 1, 32); 
a phantom (Fig. 1, 18) that is provided between the tube (Fig. 1, 12) and the detector (Fig. 1,16) and that has a plurality of markers ([0040], four pairs of markers) as a first group at positions relatively far from the detector (Fig. 4, markers 62 would be closer to source 12 and further from the detector 16 in Fig. 1) and has a plurality of markers as a second group ([0040], four pairs of markers) at positions relatively close to the detector (Fig. 4, markers 62 would be further from source 12 and closer to the detector 16 in Fig. 1); and
a processor (Fig. 1, 22 and 34) configured to determine whether a plurality of markers (Fig. 4, 62) in the captured image ([0039]-[0041], images of markers taken) correspond to markers in the first group ([0039] and [0040], pairs of markers depend on marker location) or markers in the second group based on an area of each image of the plurality of markers in the captured image ([0039] and [0040], pairs of markers depend on marker location).
However, Claus fails to disclose a processor configured to select, from the plurality of markers, a marker corresponding to the first group and a marker corresponding to the second 
Tokuda teaches a processor (Fig. 2) configured to select, from the plurality of markers, a marker corresponding to the first group ([0064]-[0069], clustering markers in to groups), and a marker corresponding to the second group ([0064]-[0069], clustering markers in to groups) as a pair of markers based on a relative positional relationship ([0091]-[0092], set of markers registered based on position) between the plurality of markers in the captured image ([0029], CT imaging; [0064]-[0069], clustering markers in to groups).
It would have been obvious to one of an ordinary skill in the art before the effect filing date to combine the radiation processing apparatus of Claus with the marker selection taught by Tokuda in order to improve device positioning by reducing errors (Tokuda; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Claus and Tokuda discloses the radiation image processing apparatus according to claim 1,  wherein the processor is further configured to estimate a position of the tube (Claus; [0039]-[0040], tube position estimation based on markers) based on position coordinates (Claus; [0039]-[0040], tube position estimation based on markers) of markers selected as the pair of markers (Claus; [0039]-[0040], tube position estimation based on markers). 
Regarding claim 4:
The combination of Claus and Tokuda discloses the radiation image processing apparatus according to claim 1, 

Regarding claim 5:
Claus discloses a radiation image processing method in a radiation image processing apparatus including a detector that is disposed so as to face a tube, which is a movably held radiation source, and converts a captured image by radiation emitted from the tube into image data and a phantom that is provided between the tube and the detector and that has a plurality of markers as a first group at positions relatively far from the detector and has a plurality of markers as a second group at positions relatively close to the detector, the method comprising: 
determining whether a plurality of markers (Fig. 4, 62) in the captured image ([0039]-[0041], images of markers taken)  correspond to markers in the first group ([0039] and [0040], pairs of markers depend on marker location) or markers in the second group ([0039] and [0040], pairs of markers depend on marker location) based on an area of each image of the plurality of markers in the captured image ([0039] and [0040], pairs of markers depend on marker location).
However, Claus fails to disclose selecting, from the plurality of markers, a marker corresponding to the first group and a marker corresponding to the second group as a pair of markers based on a relative positional relationship between the plurality of markers in the captured image.
Tokuda teaches selecting, from the plurality of markers, a marker corresponding to the first group ([0064]-[0069], clustering markers in to groups), and a marker corresponding to the second group ([0064]-[0069], clustering markers in to groups) as a pair of markers based on a relative positional relationship ([0091]-[0092], set of markers registered based on position) 
It would have been obvious to one of an ordinary skill in the art before the effect filing date to combine the radiation processing method of Claus with the marker selection taught by Tokuda in order to improve device positioning by reducing errors (Tokuda; [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Claus and Tokuda discloses the radiation image processing method according to claim 5, further comprising: 
estimating a position of the tube based on position coordinates of markers selected as the pair of markers (Claus; [0039]-[0040], tube position estimation).
Regarding claim 8:
The combination of Claus and Tokuda discloses the radiation image processing method according to claim 5, wherein the plurality of markers (Claus; Fig. 4, 62) are a number of markers (Claus; Fig. 4, 62) capable of forming at least two pairs from the markers of the first group (Claus; [0039], four pairs of markers) and the markers of the second group (Claus; [0039], four pairs of markers).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (U.S. 2007/0122020) in view of Tokuda (U.S. 2017/0000581) as applied to claims 1 and 5 above, and further in view of Tulik (U.S. 2019/0001156) and Baker (U.S. 2014/0050375). 
Regarding claim 3:
The combination of Claus and Tokuda discloses the radiation image processing apparatus according to claim 1.
 wherein, by using a central point of a region surrounded by a marker located in an outermost portion in one direction on an image plane of the captured image and a metal marker located in an outermost portion in a direction perpendicular to the one direction as a center of gravity, the plurality of markers are classified based on a position from the center of gravity.  
Tulik teaches wherein, by using a central point of a region surrounded by a marker (Fig. 2, markers within phantom) located in an outermost portion in one direction on an image plane of the captured image ( [0081], markers located in outer most area of phantom; Fig. 2) and a marker located in an outermost portion in a direction perpendicular ( [0039], positional vectors) to the one direction as a center of gravity (Fig. 2, marker located in center and other marks located perpendicular to center marker), the plurality of markers are based on a position from the center of gravity ( [0039], positional vectors).
Baker teaches a metal marker ([0056], lead BB), the plurality of markers are classified based on a position ([0056], markers classified based on location).
It would have been obvious to one of an ordinary skill in the art before the effect filing date to combine the radiation processing apparatus of Claus and Tokuda with the position calculation taught by Tulik in order to improve source positioning for higher quality images (Tulik; [0009] and [0014]) . KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the apparatus of Claus and Tokuda with the marker classification taught by Baker in order to reduce dose exposure to the patient by improving source positioning  (Baker; 
Regarding claim 7:
The combination of Claus and Tokuda discloses the radiation image processing method according to claim 5.
However, the combination of Claus and Tokuda fails to disclose wherein, by using a central point of a region surrounded by a marker located in an outermost portion in one direction on an image plane of the captured image and a metal marker located in an outermost portion in a direction perpendicular to the one direction as a center of gravity, the plurality of markers are classified based on a position from the center of gravity.  
Tulik teaches wherein, by using a central point of a region surrounded by a marker (Fig. 2, markers within phantom) located in an outermost portion in one direction on an image plane of the captured image ( [0081], markers located in outer most area of phantom; Fig. 2) and a marker located in an outermost portion in a direction perpendicular ( [0039], positional vectors) to the one direction as a center of gravity (Fig. 2, marker located in center and other marks located perpendicular to center marker), the plurality of markers are based on a position from the center of gravity ( [0039], positional vectors).
Baker teaches a metal marker ([0056], lead BB), the plurality of markers are classified based on a position ([0056], markers classified based on location).
It would have been obvious to one of an ordinary skill in the art before the effect filing date to combine the radiation processing method of Claus and Tokuda with the position calculation taught by Tulik in order to improve source positioning for higher quality images 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Claus and Tokuda with the marker classification taught by Baker in order to reduce dose exposure to the patient by improving source positioning  (Baker; [0005], [0055]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sebok (U.S. 2011/0123080)- Imaging system that is capable of tracking and classifying marker points in an X-ray image. 
Claus (U.S. 2004/0264648)-X-ray tomosythesis apparatus that determines rotational positions based on phantom markers. 
Bani-Hashemi (U.S. 2013/0229495)-radiation treatment system uses markers within in a phantom to determine source positions. 
Fichtinger (U.S. 2010/029144)- Imaging system that tracks phantom markers in an image. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884